Citation Nr: 0210598	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-15 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for myositis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
March 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1998 rating decision of the RO in 
Philadelphia, Pennsylvania.  The veteran entered a notice of 
disagreement in August 1998.  A statement of the case was 
issued in July 2000.  The veteran perfected his appeal in 
July 2000.  

In May 2001, the Board remanded the claim to the RO for 
further evidentiary development, to include arranging for the 
veteran to undergo examination to obtain a medical opinion.  
The RO accomplished the requested development, but continued 
the denial of the claim.  Hence, the claim has been returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent medical evidence that the veteran 
has, or, at any time pertinent to the instant claim on 
appeal, has had active myositis, and the only competent 
opinion on this point militates against the claim.  



CONCLUSION OF LAW

The criteria for service connection for myositis are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.159 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate this claim has been accomplished.

By the August 1998 RO decision on appeal, the July 2000 
statement of the case, the May 2001 Board remand, and the 
April 2002 supplemental statement of the case, correspondence 
regarding the VCAA, sent to the veteran in September and 
December 2001, the veteran has been notified of the laws and 
regulations governing his claim and the reasons for the 
determinations made regarding his claim.  The RO explicitly 
gave the veteran notice of, and considered the claim in light 
of, the VCAA and its regulations.  See April 2002 
Supplemental Statement of the Case.  Hence, he has been 
informed of the information and evidence necessary to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  
Moreover, because, as explained below, there is no indication 
whatsoever that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

The Board also finds that the duty to assist has been met.  
The veteran has been afforded the opportunity for a hearing.  
He initially requested a travel board hearing in July 2000; 
however, in a statement received in October 2000, he 
indicated that he no longer desired a hearing.  Furthermore, 
the RO has made reasonable and appropriate efforts to assist 
the veteran in obtaining the evidence necessary to 
substantiate his claim, to include, in connection with the 
Board's prior remand, obtaining the results of a VA 
examination and medical opinion.  Medical records associated 
with the veteran's claim with the Social Security 
Administration (SSA) have been associated with the claims 
file.  Significantly, there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issue on appeal that has not been 
obtained.  In the this regard, the Board points out that the 
veteran has not responded to the RO's recent requests for 
information and/or evidence pertinent to the issue on appeal.  

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim on appeal, on the merits, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  The claim is ready to be 
considered on the merits.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

As noted in the Board's prior remand, the earliest medical 
reference to myositis is the report of an October 1982 VA 
examination, in which the examiner diagnosed, inter alia, 
myositis of unknown etiology; there is no indication that a 
muscle biopsy had been accomplished to confirm the diagnosis.  
The veteran's service medical records reflect no complaints, 
findings, or diagnosis of myositis during the veteran's 
active duty service.  SSA records, dating from July 1983 to 
July 1998, likewise reflect no complaints, findings, or 
diagnosis of myositis.  

The purpose of the Board's May 2001 remand of this claim to 
the RO was to obtain any outstanding pertinent medical 
information and evidence, and to have the veteran undergo a 
VA examination.  In September and December 2001, the RO sent 
letters to the veteran informing him of the VCAA and 
requesting that he identify the dates and places of any VA or 
private treatment for myositis.  The veteran did not respond.  

In December 2001, the RO ordered a musculoskeletal 
examination.  The examination request noted that the veteran 
was claiming service connection for myositis, and referred to 
the October 1982 diagnosis without muscle biopsy.  In 
accordance with the Board's instructions, the RO requested 
that the examiner conduct a forensic analysis of the evidence 
contained in the claims file, in conjunction with an 
examination, and to accomplish all necessary diagnostic 
testing, for the purpose of establishing a diagnosis and 
evaluating its relationship with any event, injury, disease, 
or signs/symptoms documented during military service.  The RO 
requested that the examiner provide an opinion as to whether 
any current myositis was, as least as likely as not, caused 
by an event, injury or disease documented during service, or 
had its inception during service.

The report of this examination, conducted in March 2002, 
reflects the veteran's complaints of diffuse pain radiating 
from the cervical spine to the lumbar spine region.  It was 
noted that the veteran had recently undergone EMG and nerve 
conduction studies.  The examiner reported that he had 
reviewed the report of VA examination from 1982 that showed 
an initial diagnosis of myositis.  He noted that the veteran 
was scheduled for a neurological consultation at that time; 
however, this was accomplished in connection with the 
veteran's complaints of headaches.  The examining physician 
noted that there has been no work-up since then and the 
examiner saw no evidence within the claims file of a biopsy.  

Physical examination revealed mild tenderness along the 
course of the paraspinal muscles as well as the latissimus 
dorsi bilaterally.  The examiner reviewed the results of the 
EMG and nerve conduction studies, and noted that they were 
normal.  The examiner concluded that although the veteran may 
have had some clinical myositis, which was not confirmed by 
muscle biopsy, there was no active myositis at the present 
time.  The examiner stated that it was his clear opinion 
that, at this point, the veteran did not have any active 
myositis.

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claim must be denied because the first 
essential criterion for a grant of service connection has not 
been met.

Clearly, the May 2001 VA opinion is the only probative 
evidence of record on the question of whether the veteran, in 
fact, has, or, at any time pertinent to the instant appeal, 
has had myositis-the disability for which service connection 
is being sought.  However, that opinion militates against the 
claim, and the veteran has neither presented nor alluded to 
the existence of any contrary medical opinion (evidence that, 
in fact, establishes a current diagnosis of myositis, and a 
nexus between that disability and injury or disease incurred 
or aggravated during the veteran's active military service).  

Furthermore, where as here, the claim turns on a medical 
matter, the veteran simply cannot establish entitlement to 
service connection on the basis of his assertions, alone.  To 
the extent that the veteran has voiced complaints of diffuse 
pain radiating from the cervical spine to the lumbar spine 
region, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), aff'd sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 
(1998) (where there is no objective evidence of a current 
disability, service connection for pain, even if claimed to 
be related to an alleged disorder, is not warranted).  
Moreover, as a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to offer a probative opinion on a medical matter, such as 
whether the he actually suffers from the currently claimed 
disability, and, if so, whether there is a relationship 
between such disability and service.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

For all the foregoing reasons, the appeal must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991). 



ORDER

Service connection for myositis is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

